Title: Abigail Adams to James Lovell, 13 February 1780
From: Adams, Abigail
To: Lovell, James




Febry. 13th 1780


With fingers so soar that I can scarcly guide a pen tho it cost me ever so much pain I must I will call you—wicked Man. I told you that I had discoverd in your character, a similitude to that of Sterns and Yorick, but I never was before tempted to add that of Shandy.
From your own Authority I quote him as a wicked creature—What demon prompted you to carry the character through.
I have read Sterns Sermons and Yoricks Sentimental journey and his Letters to Eliza, but I never read Shandy and I never will. I know it would lessen my opinion of him, I know it would sink him in my Esteem. It is not in humane Nature, to regard those we dispise.
What I have read are the purest of his works, even in these there are exceptionable passages, but so intermixed with a rich Stream of Benevolence flowing like milk and Honey, that in an insensible heart, he creates the sensations he discribes—in a feeling one, he softens, he melts, he moulds it into all his own.
Possessd of an exquisite Sensibility, a universal phylanthropy, what a perverse Genius must he have to hazard those fine powers and talents for a wicked wit, that admits of no defence, and almost calls in Question the stability of his understanding. Shandy should have considerd that true wit

“Was not a tale, was not a jest
Admir’d with Laughter at a feast
Much less could that have any place
At which a Virgin hides her face.”


What a figure would some passages of a Letter Dated Janry. 6th and an other of Janry. 13th have made in a publick Newspaper? For a Senator too? Did they not run the hazard of a 300 miles travel? I trembled with the Idea when I read them.—For Decencys sake Sir, return to the Humanizer, the polisher and the Softner of Man. I have charity Enough for the Writer to believe that his associates have been wholy of his own sex for 3 years past, or he could not have so offended.—

“Tis just—the Author Blush there,
Where the reader must.’”

By this post I return a duplicate journal or two. Your Letter in which you mention a probability of your going abroad did not reach me till after the matter was published in the publick News papers to my no small surprize.
This day 3 months I was misirable indeed. Some mitigation I received in about ten days afterwards by a Letter wrote at sea from my Friend near the Banks of Newfoundland, which they reached in 5 days after they saild from this harbour, which gives me pleasing hopes that he had a short and safe passage. He has indeed excaped a view of the sublimest winter I ever knew. Since the Storms we have had 30 days without either snow, rain or the least thaw. But Sol is returning to us with his all enlivening influence and will I hope soon make a passage by conquering Boreas for the arrival of happy tidings to your Friend.
If I ever wrote well it would be worth while to excuse the present Scrawl by saying that my fingers are coverd with Whitlows. I would however advise you to distroy it when read that it may never appear in judgment against you. I assure you yours shall pass the ordeal as an atonement to

Portia

